Title: To James Madison from Turell Tufts, 13 May 1803 (Abstract)
From: Tufts, Turell
To: Madison, James


13 May 1803, Surinam. Although certain JM will be apprised of the situation in Europe before receiving this, believes it his duty to report “when any serious indications appear in this quarter.” “A few days since a fast sailing armed Batavian Brig arrived here from Rotterdam, and it was soon reported that she had brought dispatches … containing information of the demands of the French & British Governments, and caution to beware of attacks. This Government immediately thereupon set to work to fill the Magazines with provisions, and they are now supplied for 12 Months. The Brig immediately proceeded to their other possessions in the W Indies to carry like dispatches. A Guard of lookout is also ordered to be stationed at Braams point at the mouth of this River. The Commodore’s Frigate is also gone down to the same station. In consequence of a Mutiny among the Troops at Berbice—and the dreadfu⟨l⟩ destruction among them by the Fever—Two Vessels were chartered & immediately dispatched with Two hundred Men. Should any attack be made a Defence will undoubtedly be attempted; though should it be necessary to make a choice of surrendering to France or England there would be no hesitation—every person here having ⟨a⟩ horror at the idea of French dominion (caused by their experience of it in Holland)—as well patriots as the Orange Party.” Has employed a person to make a schedule of American shipping that has entered and cleared at the port since his residence as consul. “In a few days it will be completed and shall be forwarded by the first safe Conveyance.” Is anxious to obtain the addition to the U.S. law respecting consuls which was lately passed. “If it is sent to the Boston Custom House—I shall receive it.”
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 2 pp.



   
   Berbice is located west of Paramaribo on the Berbice River in a region which later became part of British Guiana.



   
   A full transcription of this document has been added to the digital edition.

